Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
 	Applicant argued that Nixon does not teach an application stack that is associated with an open industrial protocol that operates over multiple communication protocols. 
 	In response, Nixon discloses an architecture of an industrial control system 10, such as a process control system used in a process plant, and the industrial control system 10 includes one or more basic function node (BFN) input/output (I/O) controllers or devices 12 coupled to one or more advanced function nodes 14 via a network 16 (e.g., the network 16 could be other types of networks, including any open protocol network)(see Nixon, Fig. 1, p. [0011], [0039]), and Nixon discloses the input/output node may communicate device signals to the controllers at the controller nodes by sending data in a plurality of different communication protocols via packets configured according to the open communications protocol (see Nixon, p. [0024]), and Nixon discloses at paragraph [0044], e.g., the logical component 30 of the I/O controller 12 may include various service applications, such as a communication application (Comms) which performs communications over the network 16.       
 	Thus, Nixon discloses an application stack that is associated with an open industrial protocol that operates over multiple communication protocols.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nixon.
 	Regarding claim 1, Nixon discloses an apparatus comprising: 
 	a safety management controller comprising one or more processors, one or more wired interfaces, and one or more wireless interfaces (see Nixon, p. [0011], e.g., Nixon discloses an industrial control system includes one or more basic function node (BFN) input/output (I/O) devices, p. [0024],  and Fig. 2, p. [0043], e.g., BFN I/O controllers 12,  p. [0040]) ; 
 	wherein the safety management controller supports an application stack associated with an open industrial protocol that operates over multiple communication protocols (see Nixon, p. [0011], e.g., The industrial control system also includes one or more advanced function nodes (AFNs), and one or more user or other compute nodes coupled to the BFN I/O devices and the AFNs via a network connection, such as an open protocol network like an Ethernet bus or switch, and p. [0024], p. [0044], e.g., the logical component 30 of the I/O controller 12 may include various service applications, such as a communication application (Comms) which performs communications over the network 16), at least one of the communication protocols comprising a wired communication protocol, at least one other of the communication protocols comprising a wireless communication protocol (see Nixon, p. [0024], e.g., the input/output node 
 	Regarding claim 2, Nixon discloses the apparatus of claim 1, wherein an application profile associated with the open industrial protocol is common across all of the communication protocols (see Nixon, p. [0044], e.g., the logical component 30 of the I/O controller 12 may include various service applications, such as a communication application (Comms) which performs communications over the network 16, such as an open protocol network, and p. [0024], e.g., the input/output node may communicate device signals to the controllers at the controller nodes by sending data in a plurality of different communication protocols via packets configured according to the open communications protocol).  
 	Regarding claim 3, Nixon discloses the apparatus of claim 1, wherein: the one or more wired interfaces comprise an IEEE 802.3 transceiver; and the one or more wireless interfaces comprise an IEEE 802.15.4 wireless radio (see Nixon, p. [0040], e.g., Each of the BFN I/O controllers 12 includes a front-end processor or fast controller coupled to one or more I/O sub-networks or devices, which may be traditional I/O sub-networks including I/O devices such as HART, Foundation Fieldbus, CAN, Profibus, WirelessHART, etc. I/O devices).  
 	Regarding claim 4, Nixon discloses the apparatus of claim 1, wherein: the open industrial protocol comprises a PROFIsafe or openSAFETY protocol; and the communication protocols comprise ISA100, PROFINET, and SafeNet protocols (see Nixon, p. [0024], e.g., the input/output node may communicate device signals to the controllers at the controller nodes by 
 	Regarding claim 6, Nixon discloses a system comprising: one or more wired safety devices; one or more wireless safety devices; and a safety management controller comprising a safety management controller comprising one or more processors, one or more wired interfaces, and one or more wireless interfaces (see Nixon, p. [0011], e.g., Nixon discloses an industrial control system includes one or more basic function node (BFN) input/output (I/O) devices, p. [0024],  and Fig. 2, p. [0043], e.g., BFN I/O controllers 12,  p. [0040]); wherein the safety management controller supports an application stack associated with an open industrial protocol that operates over multiple communication protocols (see Nixon, p. [0011], e.g., The industrial control system also includes one or more advanced function nodes (AFNs), and one or more user or other compute nodes coupled to the BFN I/O devices and the AFNs via a network connection, such as an open protocol network like an Ethernet bus or switch, and p. [0024], p. [0044], e.g., the logical component 30 of the I/O controller 12 may include various service applications, such as a communication application (Comms) which performs communications over the network 16), at least one of the communication protocols comprising a wired communication protocol, at least one other of the communication protocols comprising a wireless communication protocol and wherein an application profile associated with the open industrial protocol is common across all of the communication protocols (see Nixon, p. [0024], e.g., the input/output node may communicate device signals to the controllers at the controller nodes by sending data in a plurality of different communication protocols via packets configured according to the open communications protocol, and/or using a hardware location independent communication addressing scheme). 

  	Regarding claim 8, Nixon discloses the system of claim 6, wherein: the open industrial protocol comprises a PROFIsafe or openSAFETY protocol; and the communication protocols comprise ISA100, PROFINET, and SafeNet protocols (see Nixon, p. [0024], e.g., the input/output node may communicate device signals to the controllers at the controller nodes by sending data in a plurality of different communication protocols via packets configured according to the open communications protocol).  
 	Regarding claim 10, Nixon discloses a method comprising: 
 	operating a safety management controller in an industrial safety system, the safety management controller comprising one or more processors, one or more wired interfaces, and one or more wireless interfaces (see Nixon, p. [0011], e.g., Nixon discloses an industrial control system includes one or more basic function node (BFN) input/output (I/O) devices, p. [0024],  and Fig. 2, p. [0043], e.g., BFN I/O controllers 12,  p. [0040]); 
 	executing, by the safety management controller, an application stack associated with an open industrial protocol that operates over multiple communication protocols (see Nixon, p. [0011], e.g., The industrial control system also includes one or more advanced function nodes (AFNs), and one or more user or other compute nodes coupled to the BFN I/O devices and the AFNs via a network connection, such as an open protocol network like an Ethernet bus or 
  	Regarding claim 11, Nixon discloses the method of claim 10, wherein an application profile associated with the open industrial protocol is common across all of the communication protocols (see Nixon, p. [0044], e.g., the logical component 30 of the I/O controller 12 may include various service applications, such as a communication application (Comms) which performs communications over the network 16, such as an open protocol network, and p. [0024], e.g., the input/output node may communicate device signals to the controllers at the controller nodes by sending data in a plurality of different communication protocols via packets configured according to the open communications protocol).  
 	Regarding claim 12, Nixon discloses the method of claim 10, wherein: the one or more wired interfaces comprise an IEEE 802.3 transceiver; and the one or more wireless interfaces comprise an IEEE 802.15.4 wireless radio (see Nixon, p. [0040], e.g., Each of the BFN I/O controllers 12 includes a front-end processor or fast controller coupled to one or more I/O sub-networks or devices, which may be traditional I/O sub-networks including I/O devices such as HART, Foundation Fieldbus, CAN, Profibus, WirelessHART, etc. I/O devices).  
.    	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon as applied to claims 1-4, 6-8, 10-13 above, and further in view of Gidlund .
 	Regarding claim 5, Nixon does not expressly disclose the apparatus of claim 1, wherein at least one of the interfaces of the safety management controller is configured to communicate with at least one wireless device via a wireless gateway.  
 	Gidlund discloses the above recited limitations (see Gidlund, Fig. 1, p. [0028], e.g., a wireless gateway device arranged for communication between a device node in a wireless sensor network and control equipment of an industrial control system comprising a plurality of said device nodes is disclosed, wherein the gateway is arranged for receiving data packets from said sensor network).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Gidlund’s teachings into Nixon.  The 
 	Regarding claim 9, the combined teaching of Nixon and Gidlund disclose the system of claim 6, wherein at least one of the interfaces of the safety management controller is configured to communicate with at least one wireless device via a wireless gateway (see Gidlund, Fig. 1, p. [0028], e.g., a wireless gateway device arranged for communication between a device node in a wireless sensor network and control equipment of an industrial control system comprising a plurality of said device nodes is disclosed, wherein the gateway is arranged for receiving data packets from said sensor network).  
 	Regarding claim 14, the combined teaching of Nixon and Gidlund disclose the method of claim 10, wherein at least one of the interfaces of the safety management controller is configured to communicate with at least one wireless device via a wireless gateway (see Gidlund, Fig. 1, p. [0028], e.g., a wireless gateway device arranged for communication between a device node in a wireless sensor network and control equipment of an industrial control system comprising a plurality of said device nodes is disclosed, wherein the gateway is arranged for receiving data packets from said sensor network).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477